OPINION
A. Grant Miller, a member of the state bar of Nevada, was charged in a duly verified complaint, before the local administrative committee, in and for district No. 5, with two acts of unprofessional conduct. After a hearing, the committee made its report to the board of governors of the state bar, in which it found the defendant guilty of both charges. The entire matter was heard de novo before the board of governors, resulting in a finding by that body that the defendant was guilty of *Page 39 
both of the acts charged, and it was ordered that he be suspended from the practice of law for a period of six months.
In due time a transcript of the proceedings was filed in this court, after which the defendant filed his petition for a review and for a reversal of the order of suspension.
It is the duty of the court to examine the entire record anew. In re Scott, 53 Nev. 24, 292 P. 291; In re Gibson, 35 N.M. 550,4 P.2d 643.
No legal questions are involved in this matter. The only question for determination is whether the defendant committed the acts charged and with the intent averred.
We are frank to say that, if the matter were before us as an original trial tribunal, we seriously doubt if the facts proven in the case of Hohman v. Hohman would induce us to reach the same conclusion as that reached by the two bodies which have passed upon that matter, but we do not find it necessary to critically examine the evidence as to it.
We have carefully considered the evidence introduced relative to the alleged misconduct in the case of Griffing v. Griffing, and are of the opinion that no other conclusion could have been properly reached than that finding the defendant guilty of the act charged. We do not think it necessary to review the evidence, since such a review would be of no assistance in any future case which might arise.
The order of the board of governors is affirmed.
                        ON PETITION FOR REHEARING
September 18, 1933.